DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on February 17, 2020.  Claims 1, 3, and 6-13 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 generally is difficult to read due to the lack of line breaks, resulting it being difficult to determine what limitations are drawn to what component.  It is suggested to add line breaks to assist in clarifying the claims.  
Claim 1 appears to be missing an oxford comma in “one of which is an electrically powered compressor of the pneumatic system, a plurality of vehicle parameter sensors, a communications network and a controller” which should read -- one of which is an electrically powered compressor of the pneumatic system, a plurality of vehicle parameter sensors, a communications network, and a controller --.
Claim 1 appears to be missing an oxford comma in “ones of the battery, the electric motor of the air compressor and electricity consuming devices” which should read -- ones of the battery, the electric motor of the air compressor, and electricity consuming devices --.
Claim 1 includes “a heavy duty vehicle” which introduced twice, yet the vehicle appears to be the same throughout the claims so the second occurrence should read -- the heavy duty vehicle --.
Claims 11 and 13 are objected to because it is written in the form of an independent claim, yet it is dependent upon claim 1.  Claims 11-13 are drawn to a heavy duty vehicle, while claim 1 is drawn to a hybrid system. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The second occurrence of misnumbered claim 13 been renumbered 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “connected to the dc network electrical components” it is unclear if the hybrid system or the dc network is connected to the dc network electrical components, resulting in the claim being indefinite.  This is not further clarified within the drawings and specification, resulting in this limitation being indefinite.  
 In regards to claim 1, it is unclear what components are comprised within the hybrid system and what components are comprised within the dc network, rendering the claim indefinite.  For examination purposes, the claim has been interpreted as though the “a battery, a starter/generator electric machine having a power delivery mode in which an electrical energy input to the starter/generator is converted into a rotational power output and an electricity generation mode in which a rotational power input is converted into an electrical power output, a plurality of electrically powered ancillary devices one of which is an electrically powered compressor of the pneumatic system, a plurality of vehicle parameter sensors, a communications network and a controller” are a part of the dc network.
The term “optimum” in claim 1 is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would not be clear to one of ordinary skill in the art what a “optimum air tank pressure” would be, resulting in the claim being indefinite.  
In regards to claim 1, “prioritizes pressurizing the air tank to one of the optimum pressure and the second pressure when the vehicle is one of coasting and braking and the battery is fully charged by operating the compressor to pressurize the air tank” is indefinite because it is unclear if one of coasting, braking, or the battery being charged is required, or if one of braking or coasting, in addition to the battery being charged is required.  For examination purposes, the claim is being interpreted as though one of coasting, braking, or the battery being charged is required.  
In regards to claim 1, it is unclear if “a plurality of electrically powered ancillary devices one of which is an electrically powered compressor of the pneumatic system, a plurality of vehicle parameter sensors, a communications network and a controller” is a part of the hybrid system and only the electrically powered compressor of the pneumatic system is a required ancillary device, or if the components are included in the “a plurality of electrically powered ancillary devices” where only one of these options is required.  For examination purposes, the claim is being interpreted as though only one of these options is required.  
In regards to claim 3, the claim is dependent upon canceled claim 2, resulting in it being indefinite as to what claim is the independent claim of claim 3.  
In regards to claims 6-13, the claims are dependent upon a rejected claim, ands are therefore rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissontz (WO 2012128770) in view of Dziuba et al. (US 20150239457; hereinafter Dziuba; already of record from IDS).
In regards to claim 1, Bissontz discloses of a hybrid system for a heavy duty vehicle having an engine and a pneumatic system (Abstract, Fig 1, Para 0013-0014), the hybrid system comprising a direct current (dc) network, and connected to the dc network electrical components (Para 0018-000021, Fig 2A) including: a battery (Para 0018, Fig 2A), a starter/generator electric machine having a power delivery mode in which an electrical energy input to the starter/generator is converted into a rotational power output and an electricity generation mode in which a rotational power input is converted into an electrical power output (Para 0013, 0017, Fig 2A, claim 11), a plurality of electrically powered ancillary devices one of which is an electrically powered compressor of the pneumatic system, a plurality of vehicle parameter sensors, a communications network and a controller wherein the controller, the vehicle parameter sensors and the electrical components are connected to the communications network (Para 0013, 0015, 0025, 0029-0030, Fig 2 Parts 24, 33, 32, 98, 66, 70, 40); and wherein the controller is configured to control the flow of electricity between the starter/generator, the battery, and the electricity consuming devices according to pre-programmed priorities (Para 0013-0016, 0019, 0027, claims 1 and 3-4) and wherein the priorities include causing kinetic energy converted into electrical energy by the starter/generator when in its electricity generation mode to be stored in one of by the battery by charging the same and or in the pneumatic system by operating an electric motor driven air compressor of the pneumatic system (Para 0016, 0018, 0027), wherein … the pneumatic system comprises an air compressor and a compressed air tank and wherein the air compressor is powered by an electric motor and wherein the pneumatic system has an optimum air tank pressure (Para 0013-0014, 0026, 0029-0030, Fig 2 Parts 24, 33, 32, 26), wherein during one of coasting and braking of a heavy duty vehicle equipped with the hybrid system, the common controller switches the starter/generator electric machine to its electricity generation mode and controls the flow of electricity to selected ones of the battery, the electric motor of the air compressor and electricity consuming devices according to pre-programmed priorities (Para 0013-0016, 0018-0019, 0027, claims 1 and 3-4), wherein the air tank is specified such that it may be pressurized to a second pressure greater than the optimum air tank pressure, wherein the air tank is provided with a pressure sensor and the algorithm prioritizes pressurizing the air tank to one of the optimum pressure and the second pressure when the vehicle is one of coasting and braking and the battery is fully charged by operating the compressor to pressurize the air tank (Para 0013-0014, 0026, 0029-0030, Fig 2 Parts 24, 33, 32, 26).
However, Bissontz does not specifically disclose of the dc network has a peak voltage not exceeding 60 volts.  
Dziuba, in the same field of endeavor, teaches of the dc network has a peak voltage not exceeding 60 volts (Para 0016).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dc network, as taught by Bissontz, to include the dc network has a peak voltage not exceeding 60 volts, as taught by Dziuba, in order to meet certain safety standards (Dziuba Para 0016).
In regards to claim 3, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 2, wherein the pneumatic system includes pneumatically operated brakes (Bissontz Para 0025, 0016, Abstract).
In regards to claim 6, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 1, wherein under braking the generator subjects the engine to a load and that load is proportional to the braking effort (Bissontz Para 0005, 0013, 0017-0018, 0027).
In regards to claim 7, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 1, wherein the controller switches the starter/generator out of generation mode when the vehicle accelerates (Bissontz Para 0027, 0013).
In regards to claim 8, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 1, wherein the electricity consuming devices include a power steering motor, and wherein the controller controls the speed of the power steering motor according to the speed of the vehicle, reducing the power steering motor speed with increasing vehicle speed (Bissontz Para 0004-0005, 0022-0023, 0019).
In regards to claim 9, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 8, wherein the controller causes the starter/generator to charge the battery when the battery charge level is below a threshold charge level required to operate the power steering motor (Bissontz Para 0016, 0018, 0027, 0005).
In regards to claim 10, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 1, wherein the plurality of electricity consuming devices includes one or more inverter driven devices (Bissontz Para 0018-0019, Fig 2).
In regards to claim 13, Bissontz in view of Dziuba teaches of a heavy duty vehicle including a hybrid system according to Claim 1, wherein the starter/generator is located between the engine and the transmission of the vehicle (Dziuba Para 0011-0012, Fig 1).
The motivation of combining Bissontz and Dziuba is the same as that recited in claim 1 above.  
In regards to claim 14, Bissontz in view of Dziuba teaches of a hybrid system according to Claim 1, wherein the electricity consuming devices include at least one cooling fan motor and wherein the algorithm priorities operation of the at least one cooling fan motor according to the cooling requirements of the vehicle (Bissontz Para 0023, Fig 2 Part 52).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissontz in view of Dziuba as applied to claim 1 above, and further in view of Dalum et al. (US 2012/0207620; hereinafter Dalum).
In regards to claim 11, Bissontz in view of Dziuba teaches of a heavy duty vehicle including a hybrid system according to Claim 1.  
However, Bissontz in view of Dziuba do not specifically teach of wherein the engine includes a power take off shaft and wherein the starter/generator electric machine is driven by the power take off shaft.
Dalum, in the same field of invention, teaches of the engine includes a power take off shaft and wherein the starter/generator electric machine is driven by the power take off shaft (Para 0064, 0091, 0113, 0186, claim 1, Fig 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heavy duty vehicle including a hybrid system according to Claim 1, as taught by Bissontz, to include the engine includes a power take off shaft and wherein the starter/generator electric machine is driven by the power take off shaft, as taught by Dalum, in order to allow the system to provide power to or accept power from the electrical motor (Dalum Para 0186).
In regards to claim 12, Bissontz in view of Dziuba, further in view of Dalum teaches of a heavy duty vehicle according to Claim 11, wherein the power take off shaft is coupled to the starter/generator electric machine by one of: a direct coupling, a gear set, a belt drive and a chain drive (Dalum Para 0129, 0127).
The motivation of combining Bissontz, Dziuba, and Dalum is the same as that recited in claim 11 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (CN 103987614) teaches of reducing a steering motor drive as a vehicle speed is increased.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663